Title: From David Humphreys to John Carlile, 10 May 1781
From: Humphreys, David
To: Carlile, John


                        Sir,

                            Head Quarters New Windsor May 10th 1781
                        
                        His Excellency directs that the Detachment which may be call’d for by the Quarter Master General from Col.
                            Hazen’s Regt should be furnish’d to conduct an Impress under his direction. I am Sir your humble Servt
                        
                            D. Humphrys Aid de Camp
                        
                    